Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141791                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  MICHELLE A. BALDWIN,                                                                               Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                         Justices


  v                                                                SC: 141791
                                                                   COA: 291117
                                                                   WCAC: 07-000056
  AMERICAN AXLE & MANUFACTURING
  HOLDINGS and ZURICH-AMERICAN
  INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         HATHAWAY, J., not participating due to a familial relationship with counsel of
  record.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
           1115                                                               Clerk